Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/376,441 filed on 04/05/2019.   Claims 1-20 are pending in the application.

Claim Objections
2.  Claims 1 and 16 are objected to because of the following informalities: lines 2-12 in the claim 1 and lines 2-10 in the claim 16 correspondingly are not compliant with MPEP 37 CFR 1.75 and MPEP 608.01(i)-(p).  
Appropriate correction is required.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).


Claim Rejections - 35 USC § 103
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1-4, 9-11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ose et al. (U.S. Patent 9,399,404) in view of Roumi (U.S. Pub. No.: 20150171398).
5.  As to claims 1 and 16 Ose discloses:
Claim 1 A lithium metal secondary battery (col.1, ll.6-7; col.10, ll.50-67; Figs.1-3), which comprises:
an electrode assembly comprising a negative electrode, a positive electrode (as shown in Figs.1-3, each all-solid-state battery 10 comprises a negative electrode layer 3, a positive electrode layer 1 - col.4, ll.24-28; col.10, ll.19-22);
a non-aqueous electrolyte with which the electrode assembly is impregnated (as shown in Figs.1-3, each all-solid-state battery 10 comprises a solid (non-aqueous) electrolyte layer 2 located between (impregnated) the negative electrode include (impregnated) a solid (non-aqueous) - col.4, ll.24-27; col.10, ll.19-45; col.11, ll.9-17); and
a battery casing in which the electrode assembly and the non-aqueous electrolyte are received (laminate films that include resin laminate films, and films obtained by vapor deposition of metals on resin laminate films are used to create the battery 10 enclosing comprising the negative and positive electrodes 3 and 1, and solid (non-aqueous) electrolyte layer 2 - col.12, ll.20-27), wherein the negative electrode comprises a negative electrode current collector (as shown in Figs.1-3, the negative electrode layer 3 functions in contact (comprises) with a negative electrode collector 5; the material of the negative electrode collector 5 is not particularly restricted so long as it is conductive and has a function as a negative electrode collector - col.12, ll.8-15; Figs.1-3) and a lithium metal layer formed on at least one surface of the negative electrode current collector (the active material used in negative electrode layer 3, that functions in contact (comprises) with a negative electrode collector 5, may be a lithium metal - col.10, ll.50-64), the charge/discharge condition of the lithium metal secondary battery comprises charging the lithium metal secondary battery under a pressurized state (a pressing section 7 is able to apply the prescribed confining pressure during battery charging in range of 1 Mpa – 40 Mpa greater than the confining pressure during discharging - col.5, ll.59-67; col.6, ll.10-14; Figs.1-2) and discharging the lithium metal secondary battery under a non-pressurized or pressurized state (the lower limit for the confining pressure to be applied to the all-solid-state batteries 10 and
when the lithium secondary battery is discharged under a pressurized state, the pressure applied during discharge is controlled to be smaller than the pressure applied during charge (if the pressure control section 6 judges that the all-solid-state batteries 10 is being charged, it may direct the pressing section 7 to confine the all-solid-state batteries 10 with a higher confining pressure than during discharging, or if it judges that the all-solid-state batteries 10 is being discharged, it may direct the pressing section 7 to confine the all-solid-state batteries 10 with a lower confining pressure than during charging - Abstract; col.5, ll.45-52; Figs.1-2).
With respect to claim 1 Ose does not explicitly describe the lithium metal secondary battery comprising a separator interposed between the negative electrode and the positive electrode.
As to claim 1 Roumi in combination with Ose discloses the lithium metal secondary battery (¶¶ 65, 304) comprising a separator interposed between the negative electrode and the positive electrode (an electrochemical cell comprises a separator positioned between a positive electrode and a negative electrode such that said ionic charge carriers are able to be transported between said positive electrode and said negative electrode - Abstract; ¶¶ 16-18; 80-84; Figs.3-7).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Roumi’s teaching regarding the lithium metal secondary battery comprising the separator interposed between the negative electrode and the positive electrode to modify Ose’s invention by limiting or 
Claim 16 describes similar features as claim 1, and will have the same reasoning for rejection under 35 U.S.C. 103 as set forth above.
6.  As to claims 4, 10, 14-15 and 18 Ose in combination with Roumi recites:
Claims 4, 18 The lithium metal secondary battery/method, wherein the pressure applied during discharge is 1-10 psi, when the lithium metal secondary battery is discharged under a pressurized state (col.6, ll.1-4);
Claim 10 A battery module comprising a plurality of unit cells and a module casing for receiving the unit cells, wherein the unit cell is the lithium metal secondary battery as defined in claim 1 (col.4, ll.30-64; col.7, ll.14-36; Figs.1-3);
Claim 14 A battery pack comprising the battery module (col.4, ll.43-54; col.7, ll.14-36; col.10, ll.11-15);
Claim 15 The lithium metal secondary battery further comprising a charger to which a pressurization device is linked (col.4, ll.12-67; col.5, ll.1-35).
7.  As to claims 2-3, 9, 11 and 17 Roumi in combination with Ose discloses:
Claims 2, 17 The lithium metal secondary battery/method, wherein the pressure applied during charge is 3-150 psi (¶ 281);
Claim 3 The lithium metal secondary battery, wherein the pressure applied during charge is 40-100 psi (¶ 281);
Claims 9, 11 The lithium metal secondary battery, which is a pouch-type lithium metal secondary battery (¶¶ 237-240; 242; 270).
s 5-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ose in view of Roumi and further in view of Cao et al. (U.S. Pub. No.: 20190245178).
With respect to claims 5-8 and 19-20 Ose and Roumi do not explicitly describe the lithium metal secondary battery/method characterized by ranges of current density and temperature.
As to claims 5-8 and 19-20 Cao in combination with Ose and Roumi describes:
Claims 5, 19 The lithium metal secondary battery/method, wherein current density during charge is 0.01-4 mA/cm2 (¶¶ 22; 250-251; 253; 334; 359); 
Claim 6 The lithium metal secondary battery, wherein current density during charge is 0.05-3.5 mA/cm2 (¶¶ 22; 250-251; 253; 334; 359); 
Claims 7, 20 The lithium metal secondary battery/method, wherein temperature during charge is 25-45°C (¶¶ 22; 146; 250-251; 257; 334);
Claim 8 The lithium metal secondary battery, which is charged at a temperature of 25-45°C under a pressure of 40-100 psi with a charging current density of 0.05-3.5 mA/cm2 (¶¶ 22; 146; 250-251; 253; 257; 334-335; 359).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Cao’s teaching regarding the lithium metal secondary battery/method characterized by ranges of current density and temperature to modify Ose’s and Roumi’s inventions by providing separators that are observed to be resistant to lithium dendrite formation, thereby meeting commercial automotive requirements at useful charge rates for the lithium metal secondary battery  (¶¶ 6; 343).
s 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ose in view of Roumi and further in view of Carignan et al. (U.S. Patent 10,505,222).
With respect to claims 12-13 Ose and Roumi do not explicitly describe the lithium metal secondary battery, wherein the module casing comprises a rubber material.
As to claims 12-13 Carignan in combination with Ose and Roumi describes the lithium metal secondary battery (Abstract), wherein the module casing comprises a rubber material (col.6, ll.45-67; col.8, ll.8-20; col.9, ll.52-63).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Carignan’s teaching regarding the lithium metal secondary battery, wherein the module casing comprises a rubber material to modify Ose’s and Roumi’s inventions by yielding at a predetermined maximum pressure thereby limiting the maximum mechanical pressure to preserve the structural integrity of the casing and the integrity of plurality of electrochemical cells of the module.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851